



Exhibit 10.6
Regulus Therapeutics Inc.
2019 Equity Incentive Plan
Adopted by the Board of Directors: June 15, 2019
Approved by the Stockholders: August 1, 2019


1.
General.

(a)Successor to and Continuation of Prior Plan. The Plan is intended as the
successor to and continuation of the Regulus Therapeutics Inc. 2012 Equity
Incentive Plan, as amended (the “2012 Plan”). From and after 12:01 a.m. Pacific
time on the Effective Date, no additional stock awards will be granted under the
2012 Plan. All Awards granted on or after 12:01 a.m. Pacific Time on the
Effective Date will be granted under this Plan. All stock awards granted under
the 2012 Plan will remain subject to the terms of the 2012 Plan.


(i)    Any shares that would otherwise remain available for future grants under
the 2012 Plan as of 12:01 a.m. Pacific Time on the Effective Date (the “2012
Plan’s Available Reserve”) will cease to be available under the 2012 Plan at
such time. Instead, that number of shares of Common Stock equal to the 2012
Plan’s Available Reserve will be added to the Share Reserve (as further
described in Section 3(a) below) and be then immediately available for grants
and issuance pursuant to Stock Awards hereunder, up to the maximum number set
forth in Section 3(a) below.
(ii)    In addition, from and after 12:01 a.m. Pacific time on the Effective
Date, with respect to the aggregate number of shares subject, at such time, to
outstanding stock awards granted under the 2012 Plan or the Regulus Therapeutics
Inc. 2009 Equity Incentive Plan (together with the 2012 Plan, the “Prior Plans”)
that (i) expire or terminate for any reason prior to exercise or settlement;
(ii) are forfeited because of the failure to meet a contingency or condition
required to vest such shares or otherwise return to the Company; or (iii) are
reacquired, withheld (or not issued) to satisfy a tax withholding obligation in
connection with an award or to satisfy the purchase price or exercise price of a
stock award (such shares the “Returning Shares”) will immediately be added to
the Share Reserve (as further described in Section 3(a) below) as and when such
a share becomes a Returning Share, up to the maximum number set forth in Section
3(a) below.
(b)Eligible Award Recipients. Employees, Directors and Consultants are eligible
to receive Awards.


(c)Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Stock
Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted Stock Unit
Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards, and (viii)
Other Stock Awards.


(d)Purpose. This Plan, through the granting of Awards, is intended to help the
Company secure and retain the services of eligible award recipients, provide
incentives for such persons to


1
201879690 v8

--------------------------------------------------------------------------------





exert maximum efforts for the success of the Company and any Affiliate, and
provide a means by which the eligible recipients may benefit from increases in
value of the Common Stock.


2.Administration.


(a)Administration by Board. The Board will administer the Plan. The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).


(b)Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:


(i)To determine: (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to a Stock Award.


(ii)To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement or in the
written terms of a Performance Cash Award, in a manner and to the extent it will
deem necessary or expedient to make the Plan or Award fully effective.


(iii)To settle all controversies regarding the Plan and Awards granted under it.


(iv)To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or at which cash or shares of Common Stock may be issued).


(v)To suspend or terminate the Plan at any time. Except as otherwise provided in
the Plan or an Award Agreement, suspension or termination of the Plan will not
materially impair a Participant’s rights under his or her then-outstanding Award
without his or her written consent except as provided in subsection (viii)
below.


(vi)To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to bring the Plan or Awards granted under the Plan into
compliance with the requirements for Incentive Stock Options or ensuring that
they are exempt from or compliant with the requirements for nonqualified
deferred compensation under Section 409A of the Code, subject to the
limitations, if any, of applicable law. If required by applicable law or listing
requirements, and except as provided in Section 9(a) relating to Capitalization
Adjustments, the Company will seek stockholder approval of any amendment of the
Plan that (A) materially increases the number of shares of Common Stock
available for issuance under the Plan, (B) materially expands the class of
individuals eligible to receive Awards under the Plan, (C) materially increases
the benefits accruing to Participants under the Plan, (D) materially reduces the
price at which shares of Common Stock may be issued or


2
201879690 v8

--------------------------------------------------------------------------------





purchased under the Plan, (E) materially extends the term of the Plan, or (F)
materially expands the types of Awards available for issuance under the Plan.
Except as otherwise provided in the Plan or an Award Agreement, no amendment of
the Plan will materially impair a Participant’s rights under an outstanding
Award without the Participant’s written consent.


(vii)To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 422 of the Code regarding “incentive stock options” or (B) Rule
16b-3.


(viii)To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that a Participant’s rights under
any Award will not be impaired by any such amendment unless (A) the Company
requests the consent of the affected Participant, and (B) such Participant
consents in writing. Notwithstanding the foregoing, (1) a Participant’s rights
will not be deemed to have been impaired by any such amendment if the Board, in
its sole discretion, determines that the amendment, taken as a whole, does not
materially impair the Participant’s rights, and (2) subject to the limitations
of applicable law, if any, the Board may amend the terms of any one or more
Awards without the affected Participant’s consent (A) to maintain the qualified
status of the Award as an Incentive Stock Option under Section 422 of the Code;
(B) to change the terms of an Incentive Stock Option, if such change results in
impairment of the Award solely because it impairs the qualified status of the
Award as an Incentive Stock Option under Section 422 of the Code; (C) to clarify
the manner of exemption from, or to bring the Award into compliance with,
Section 409A of the Code; or (D) to comply with other applicable laws or listing
requirements.


(ix)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.


(x)To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States (provided that Board
approval will not be necessary for immaterial modifications to the Plan or any
Award Agreement that are required for compliance with the laws of the relevant
foreign jurisdiction).


(c)Delegation to Committee.


(i)General. The Board may delegate some or all of the administration of the Plan
to a Committee or Committees. If administration of the Plan is delegated to a
Committee, the Committee will have, in connection with the administration of the
Plan, the powers theretofore possessed by the Board that have been delegated to
the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable). Any delegation of administrative
powers will be reflected in


3
201879690 v8

--------------------------------------------------------------------------------





resolutions, not inconsistent with the provisions of the Plan, adopted from time
to time by the Board or Committee (as applicable). The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.
(ii)Rule 16b-3 Compliance. The Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.


(d)Delegation to an Officer. The Board may delegate to one (1) or more Officers
the authority to do one or both of the following (i) designate Employees who are
not Officers to be recipients of Options and SARs (and, to the extent permitted
by applicable law, other Stock Awards) and, to the extent permitted by
applicable law, the terms of such Awards, and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Any such Stock Awards will be
granted on the form of Stock Award Agreement most recently approved for use by
the Committee or the Board, unless otherwise provided in the resolutions
approving the delegation authority. The Board may not delegate authority to an
Officer who is acting solely in the capacity of an Officer (and not also as a
Director) to determine the Fair Market Value pursuant to Section 13(x)(iii)
below.


(e)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.


(f)Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee will have the authority to: (i) reduce the exercise price or strike
price of any outstanding Options or Stock Appreciation Rights under the Plan, or
(ii) cancel any outstanding Options or Stock Appreciation Rights that have an
exercise price or strike price greater than the current Fair Market Value of the
Common Stock in exchange for cash or other Stock Awards under the Plan, unless
the stockholders of the Company have approved such an action within twelve
months prior to such an event.


3.Shares Subject to the Plan.


(a)Share Reserve.


(i)Subject to Section 9(a) relating to Capitalization Adjustments and Section
3(a)(ii) regarding automatic increases, the aggregate number of shares of Common
Stock that may be issued pursuant to Stock Awards will not exceed 3,881,477
shares (the “Share Reserve”), which number is the sum of (i) 2,725,773 new
shares, plus (ii) the number of shares subject to the 2012 Plan’s Available
Reserve, plus (iii) the number of shares that are Returning Shares, as such
shares become available from time to time.


(ii)In addition, the Share Reserve will automatically increase (i) upon the
Milestone Closing (and provided that such Milestone Closing occurs on or before
March 31, 2020)


4
201879690 v8

--------------------------------------------------------------------------------





by an additional 4,166,860 shares and (ii) on January 1st of each year, for a
period of not more than ten years, commencing on January 1, 2021 and ending on
(and including) January 1, 2029, in an amount equal to 5.0% of the total number
of shares of Capital Stock outstanding on December 31st of the preceding
calendar year. Notwithstanding the foregoing, the Board may act prior to January
1st of a given year to provide that there will be no January 1st increase in the
Share Reserve for such year or that the increase in the Share Reserve for such
year will be a lesser number of shares of Common Stock than would otherwise
occur pursuant to the preceding sentence.


(iii)For clarity, the Share Reserve in this Section 3(a) is a limitation on the
number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a). Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, NYSE American Company
Guide Section 711 or other applicable rule, and such issuance will not reduce
the number of shares available for issuance under the Plan.


(b)Reversion of Shares to the Share Reserve. If a Stock Award or any portion
thereof (i) expires or otherwise terminates without all of the shares covered by
such Stock Award having been issued or (ii) is settled in cash (i.e., the
Participant receives cash rather than stock), such expiration, termination or
settlement will not reduce (or otherwise offset) the number of shares of Common
Stock that may be available for issuance under the Plan. If any shares of Common
Stock issued pursuant to a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
to vest such shares in the Participant, then the shares that are forfeited or
repurchased will revert to and again become available for issuance under the
Plan. Any shares reacquired by the Company in satisfaction of tax withholding
obligations on a Stock Award or as consideration for the exercise or purchase
price of a Stock Award will again become available for issuance under the Plan.


(c)Incentive Stock Option Limit. Subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be 32,193,350 shares of Common Stock.


(d)Limitation on Grants to Non-Employee Directors. The maximum number of shares
of Common Stock subject to Stock Awards granted under the Plan or otherwise
during any one calendar year to any Non-Employee Director, taken together with
any cash fees paid by the Company to such Non-Employee Director during such
calendar year for service on the Board, will not exceed $750,000 in total value
(calculating the value of any such Stock Awards based on the grant date fair
value of such Stock Awards for financial reporting purposes), or, with respect
to the calendar year in which a Non-Employee Director is first appointed or
elected to the Board, $1,000,000.


(e)Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.


5
201879690 v8

--------------------------------------------------------------------------------





4.Eligibility.


(a)Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to employees of the Company or a “parent corporation” or “subsidiary
corporation” thereof (as such terms are defined in Sections 424(e) and 424(f) of
the Code). Stock Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants; provided, however, that Stock Awards may
not be granted to Employees, Directors and Consultants who are providing
Continuous Service only to any “parent” of the Company, as such term is defined
in Rule 405 of the Securities Act, unless (i) the stock underlying such Stock
Awards is treated as “service recipient stock” under Section 409A of the Code
(for example, because the Stock Awards are granted pursuant to a corporate
transaction such as a spin off transaction), (ii) the Company, in consultation
with its legal counsel, has determined that such Stock Awards are otherwise
exempt from Section 409A of the Code, or (iii) the Company, in consultation with
its legal counsel, has determined that such Stock Awards comply with the
distribution requirements of Section 409A of the Code.


(b)Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of such Option is at least 110%
of the Fair Market Value on the date of grant and the Option is not exercisable
after the expiration of five years from the date of grant.


5.Provisions Relating to Options and Stock Appreciation Rights.


Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:
(a)Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
years from the date of its grant or such shorter period specified in the Award
Agreement.


(b)Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than 100% of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Award is granted. Notwithstanding the foregoing,
an Option or SAR may be granted with an exercise or strike price lower than 100%
of the Fair Market Value of the Common Stock subject to the Award if such Award
is granted pursuant to an assumption of or substitution for another option or
stock


6
201879690 v8

--------------------------------------------------------------------------------





appreciation right pursuant to a Corporate Transaction and in a manner
consistent with the provisions of Section 409A and, if applicable, Section
424(a) of the Code. Each SAR will be denominated in shares of Common Stock
equivalents.


(c)Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:


(i)by cash, check, bank draft or money order payable to the Company;


(ii)pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;


(iii)by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;


(iv)if an Option is a Nonstatutory Stock Option, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issuable upon exercise by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price; provided, however, that
the Company will accept a cash or other payment from the Participant to the
extent of any remaining balance of the aggregate exercise price not satisfied by
such reduction in the number of whole shares to be issued. Shares of Common
Stock will no longer be subject to an Option and will not be exercisable
thereafter to the extent that (A) shares issuable upon exercise are used to pay
the exercise price pursuant to the “net exercise,” (B) shares are delivered to
the Participant as a result of such exercise, and (C) shares are withheld to
satisfy tax withholding obligations; or


(v)in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Award Agreement.


(d)Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR. The appreciation distribution payable on the exercise of a SAR will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR, and with respect to which the Participant is
exercising the SAR on such date, over (B) the aggregate strike price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date. The appreciation distribution may be paid in
Common


7
201879690 v8

--------------------------------------------------------------------------------





Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Award Agreement
evidencing such SAR.


(e)Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
will determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
will apply:


(i)Restrictions on Transfer. An Option or SAR will not be transferable except by
will or by the laws of descent and distribution (or pursuant to subsections (ii)
and (iii) below), and will be exercisable during the lifetime of the Participant
only by the Participant. The Board may permit transfer of the Option or SAR in a
manner that is not prohibited by applicable tax and securities laws. Except as
explicitly provided herein, neither an Option nor a SAR may be transferred for
consideration.


(ii)Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury Regulations Section
1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.


(iii)Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, the executor or administrator of the Participant’s estate will be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. However, the Company may prohibit
designation of a beneficiary at any time, including due to any conclusion by the
Company that such designation would be inconsistent with the provisions of
applicable laws.


(f)Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of Performance Goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of shares of Common Stock as to
which an Option or SAR may be exercised.


(g)Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) within the


8
201879690 v8

--------------------------------------------------------------------------------





period of time ending on the earlier of (i) the date three months following the
termination of the Participant’s Continuous Service (or such longer or shorter
period specified in the applicable Award Agreement), and (ii) the expiration of
the term of the Option or SAR as set forth in the Award Agreement. If, after
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR (as applicable) within the applicable time frame, the Option or
SAR will terminate.


(h)Extension of Termination Date. Except as otherwise provided in the applicable
Award Agreement, if the exercise of an Option or SAR following the termination
of the Participant’s Continuous Service (other than for Cause and other than
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR will
terminate on the earlier of (i) the expiration of a total period of time (that
need not be consecutive) equal to the applicable post termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements, and (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement. In addition, unless
otherwise provided in a Participant’s Award Agreement, if the sale of any Common
Stock received on exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR will terminate on the
earlier of (i) the expiration of a period of time (that need not be consecutive)
equal to the applicable post-termination exercise period after the termination
of the Participant’s Continuous Service during which the sale of the Common
Stock received upon exercise of the Option or SAR would not be in violation of
the Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement.


(i)Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date 12 months following such termination of
Continuous Service (or such longer or shorter period specified in the Award
Agreement), and (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the applicable
time frame, the Option or SAR (as applicable) will terminate.


(j)Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Award Agreement for exercisability after the termination of the Participant’s
Continuous Service for a reason other than death, then the Option or SAR may be
exercised (to the extent the Participant was entitled to exercise such Option or
SAR as of the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option or SAR by bequest or inheritance or by
a person designated to exercise the Option or SAR upon the Participant’s death,
but only within the period ending on the earlier of (i) the date 18 months
following


9
201879690 v8

--------------------------------------------------------------------------------





the date of death (or such longer or shorter period specified in the Award
Agreement), and (ii) the expiration of the term of such Option or SAR as set
forth in the Award Agreement. If, after the Participant’s death, the Option or
SAR is not exercised within the applicable time frame, the Option or SAR will
terminate.


(k)Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
date of such termination of Continuous Service).


(l)Non-Exempt Employees. If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six (6) months following the date of grant of the
Option or SAR (although the Award may vest prior to such date). Consistent with
the provisions of the Worker Economic Opportunity Act, (i) if such non-exempt
Employee dies or suffers a Disability, (ii) upon a Corporate Transaction in
which such Option or SAR is not assumed, continued, or substituted, (iii) upon a
Change in Control, or (iv) upon the Participant’s retirement (as such term may
be defined in the Participant’s Award Agreement in another agreement between the
Participant and the Company, or, if no such definition, in accordance with the
Company's then current employment policies and guidelines), the vested portion
of any Options and SARs may be exercised earlier than six months following the
date of grant. The foregoing provision is intended to operate so that any income
derived by a non-exempt employee in connection with the exercise or vesting of
an Option or SAR will be exempt from his or her regular rate of pay. To the
extent permitted and/or required for compliance with the Worker Economic
Opportunity Act to ensure that any income derived by a non-exempt employee in
connection with the exercise, vesting or issuance of any shares under any other
Stock Award will be exempt from the employee’s regular rate of pay, the
provisions of this Section 5(l) will apply to all Stock Awards and are hereby
incorporated by reference into such Stock Award Agreements.
6.Provisions of Stock Awards other than Options and SARs.


(a)Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board will deem
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate will be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical. Each Restricted Stock Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:


(i)Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the


10
201879690 v8

--------------------------------------------------------------------------------





Company or an Affiliate, or (C) any other form of legal consideration (including
future services) that may be acceptable to the Board, in its sole discretion,
and permissible under applicable law.


(ii)Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.


(iii)Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.


(iv)Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.


(v)Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.


(b)Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement will
be in such form and will contain such terms and conditions as the Board will
deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:


(i)Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.


(ii)Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.


(iii)Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of


11
201879690 v8

--------------------------------------------------------------------------------





consideration, as determined by the Board and contained in the Restricted Stock
Unit Award Agreement.


(iv)Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.


(v)Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.


(vi)Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.


(c)Performance Awards.


(i)Performance Stock Awards. A Performance Stock Award is a Stock Award that is
payable (including that may be granted, vest or be exercised) contingent upon
the attainment during a Performance Period of certain Performance Goals. A
Performance Stock Award may, but need not, require the completion of a specified
period of Continuous Service. The length of any Performance Period, the
Performance Goals to be achieved during the Performance Period, and the measure
of whether and to what degree such Performance Goals have been attained will be
conclusively determined by the Committee or the Board, in its sole discretion.
In addition, to the extent permitted by applicable law and the applicable Award
Agreement, the Board may determine that cash may be used in payment of
Performance Stock Awards.


(ii)Performance Cash Awards. A Performance Cash Award is a cash award that is
payable contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. At the time of grant of a Performance
Cash Award, the length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained will be conclusively determined
by the Board or Committee, in its sole discretion. The Board or Committee may
specify the form of payment of Performance Cash Awards, which may be cash or
other property, or may provide for a Participant to have the option for his or
her Performance Cash Award, or such portion thereof as the Board may specify, to
be paid in whole or in part in cash or other property.


12
201879690 v8

--------------------------------------------------------------------------------





(d)Other Stock Awards. Other forms of Stock Awards valued in whole or in part by
reference to, or otherwise based on, Common Stock, including the appreciation in
value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6. Subject to the
provisions of the Plan, the Board will have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.


7.Covenants of the Company.


(a)Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Awards.


(b)Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company will be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained. A Participant will not be
eligible for the grant of an Award or the subsequent issuance of cash or Common
Stock pursuant to the Award if such grant or issuance would be in violation of
any applicable securities law.


(c)No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.


8.Miscellaneous.


(a)Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Awards will constitute general funds of the Company.


(b)Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Board
consents,


13
201879690 v8

--------------------------------------------------------------------------------





resolutions or minutes) documenting the corporate action constituting the grant
contain terms (e.g., exercise price, vesting schedule or number of shares) that
are inconsistent with those in the Award Agreement or related grant documents as
a result of a clerical error in the papering of the Award Agreement or related
grant documents, the corporate records will control and the Participant will
have no legally binding right to the incorrect term in the Award Agreement or
related grant documents.


(c)Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to an Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares under, the Award
pursuant to its terms, and (ii) the issuance of the Common Stock subject to such
Award has been entered into the books and records of the Company.


(d)No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.


(e)Change in Time Commitment. In the event a Participant’s regular level of time
commitment in the performance of his or her services for the Company and any
Affiliates is reduced (for example, and without limitation, if the Participant
is an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee or takes an extended leave of
absence) after the date of grant of any Award to the Participant, the Board has
the right in its sole discretion to (x) make a corresponding reduction in the
number of shares or cash amount subject to any portion of such Award that is
scheduled to vest or become payable after the date of such change in time
commitment, and (y) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced.


(f)Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with the rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).


(g)Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances


14
201879690 v8

--------------------------------------------------------------------------------





satisfactory to the Company as to the Participant’s knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
exercising the Award; and (ii) to give written assurances satisfactory to the
Company stating that the Participant is acquiring Common Stock subject to the
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock. The foregoing requirements,
and any assurances given pursuant to such requirements, will be inoperative if
(A) the issuance of the shares upon the exercise or acquisition of Common Stock
under the Award has been registered under a then currently effective
registration statement under the Securities Act, or (B) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.


(h)Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii)  withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Stock Award; (iii) withholding cash from an Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant; or
(v) by such other method as may be set forth in the Award Agreement.
 
(i)Electronic Delivery. Any reference herein or in an Award Agreement to a
“written” agreement or document will include any agreement or document delivered
electronically, filed publicly at www.sec.gov (or any successor website thereto)
or posted on the Company’s intranet (or other shared electronic medium
controlled by the Company to which the Participant has access). By accepting any
Award, the Participant consents to receive documents by electronic delivery and
to participate in the Plan through any on-line electronic system established and
maintained by the Committee or another third party selected by the Committee.
The form of delivery of any Common Stock (e.g., a stock certificate or
electronic entry evidencing such shares) shall be determined by the Company.


(j)Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.


15
201879690 v8

--------------------------------------------------------------------------------





(k)Compliance with Section 409A. Unless otherwise expressly provided for in an
Award Agreement, the Plan and Award Agreements will be interpreted to the
greatest extent possible in a manner that makes the Plan and the Awards granted
hereunder exempt from Section 409A of the Code, and, to the extent not so
exempt, in compliance with Section 409A of the Code. If the Board determines
that any Award granted hereunder is not exempt from and is therefore subject to
Section 409A of the Code, the Award Agreement evidencing such Award will
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement. Notwithstanding anything to
the contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded, and if a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A of the Code is a “specified employee” for purposes of Section 409A
of the Code, no distribution or payment of any amount that is due because of a
“separation from service” (as defined in Section 409A of the Code without regard
to alternative definitions thereunder) will be issued or paid before the date
that is six (6) months following the date of such Participant’s “separation from
service” or, if earlier, the date of the Participant’s death, unless such
distribution or payment can be made in a manner that complies with Section 409A
of the Code, and any amounts so deferred will be paid in a lump sum on the day
after such six (6) month period elapses, with the balance paid thereafter on the
original schedule.


(l)Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy maintained by the Company,
including any such policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. In addition, the Board may impose such other clawback, recovery or
recoupment provisions in an Award Agreement as the Board determines necessary or
appropriate, including but not limited to a reacquisition right in respect of
previously acquired shares of Common Stock or other cash or property upon the
occurrence of Cause. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company.


9.Adjustments upon Changes in Common Stock; Other Corporate Events.


(a)Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a), (ii)
the class(es) and maximum number of securities that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 3(c), and (iii) the
class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive.


(b)Dissolution or Liquidation. Except as otherwise provided in the Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Awards (other than Stock Awards consisting of vested and outstanding
shares of Common Stock not subject to a forfeiture


16
201879690 v8

--------------------------------------------------------------------------------





condition or the Company’s right of repurchase) will terminate immediately prior
to the completion of such dissolution or liquidation, and the shares of Common
Stock subject to the Company’s repurchase rights or subject to a forfeiture
condition may be repurchased or reacquired by the Company notwithstanding the
fact that the holder of such Award is providing Continuous Service; provided,
however, that the Board may, in its sole discretion, cause some or all Awards to
become fully vested, exercisable and/or no longer subject to repurchase or
forfeiture (to the extent such Awards have not previously expired or terminated)
before the dissolution or liquidation is completed but contingent on its
completion.


(c)Transactions. The following provisions will apply to Awards in the event of a
Transaction unless otherwise provided in the instrument evidencing the Award or
any other written agreement between the Company or any Affiliate and the
Participant or unless otherwise expressly provided by the Board at the time of
grant of an Award. In the event of a Transaction, then, notwithstanding any
other provision of the Plan, the Board will take one or more of the following
actions with respect to Awards, contingent upon the closing or completion of the
Transaction:


(i)arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Award or to substitute a similar award for the Award (including, but not limited
to, an award to acquire the same consideration paid to the stockholders of the
Company pursuant to the Transaction);


(ii)arrange for the assignment of any reacquisition or repurchase rights held by
the Company in respect of Common Stock issued pursuant to the Award to the
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company);


(iii)accelerate the vesting, in whole or in part, of the Award (and, if
applicable, the time at which an Award may be exercised) to a date prior to the
effective time of such Transaction as the Board will determine (or, if the Board
will not determine such a date, to the date that is five days prior to the
effective date of the Transaction), with such Award terminating if not exercised
(if applicable) at or prior to the effective time of the Transaction; provided,
however, that the Board may require Participants to complete and deliver to the
Company a notice of exercise before the effective date of a Transaction, which
exercise is contingent upon the effectiveness of such Transaction;


(iv)arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Award;


(v)cancel or arrange for the cancellation of the Award, to the extent not vested
or not exercised prior to the effective time of the Transaction, in exchange for
such cash consideration, if any, as the Board, in its sole discretion, may
consider appropriate; and


(vi)make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Award immediately prior to the effective time
of the Transaction, over (B) any exercise price payable by such holder in
connection with such exercise. Payments under this


17
201879690 v8

--------------------------------------------------------------------------------





provision may be delayed to the same extent that payment of consideration to the
holders of the Common Stock in connection with the Transaction is delayed as a
result of escrows, earn outs, holdbacks or any other contingencies.


The Board need not take the same action or actions with respect to all Awards or
portions thereof or with respect to all Participants. The Board may take
different actions with respect to the vested and unvested portions of an Award.
(d)Change in Control. An Award may be subject to additional acceleration of
vesting and exercisability upon or after a Change in Control as may be provided
in the Award Agreement for such Award or as may be provided in any other written
agreement between the Company or any Affiliate and the Participant, but in the
absence of such provision, no such acceleration will occur.


10.Plan Term; Earlier Termination or Suspension of the Plan.


The Board may suspend or terminate the Plan at any time. No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of (i) the
date the Plan is most recently adopted by the Board, or (ii) the date the Plan
is most recently approved by the stockholders of the Company. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
11.
Effective Date.



The Plan will become effective on the Effective Date.
12.
Choice of Law.



The law of the State of California will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
13.
Definitions. As used in the Plan, the following definitions will apply to the
capitalized terms indicated below:



(a)“Adoption Date” means June 15, 2019, which is the date the Plan was adopted
by the Board.


(b)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 of the Securities Act. The
Board will have the authority to determine the time or times at which “parent”
or “subsidiary” status is determined within the foregoing definition.


(c)“Award” means a Stock Award or a Performance Cash Award.


(d)“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.


18
201879690 v8

--------------------------------------------------------------------------------





(e)“Board” means the Board of Directors of the Company.


(f)“Capital Stock” means each and every class of common stock of the Company,
regardless of the number of votes per share.


(g) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Adoption Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.


(h)“Cause” will have the meaning ascribed to such term in any written agreement
between the Participant and the Company defining such term and, in the absence
of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events: (i) such Participant’s commission of
any felony or any crime involving fraud, dishonesty or moral turpitude under the
laws of the United States or any state thereof; (ii) such Participant’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (iii) such Participant’s intentional, material violation of
any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv)  such Participant’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or (v)
such Participant’s gross misconduct. Notwithstanding the foregoing, neither this
provision nor any other provision of the Plan is intended to, and they shall not
be interpreted in a manner that limits or restricts a Participant from
exercising any legally protected whistleblower rights (including pursuant to
Rule 21F under the Exchange Act). The determination that a termination of the
Participant’s Continuous Service is either for Cause or without Cause will be
made by the Company, in its sole discretion. Any determination by the Company
that the Continuous Service of a Participant was terminated with or without
Cause for the purposes of outstanding Awards held by such Participant will have
no effect upon any determination of the rights or obligations of the Company or
such Participant for any other purpose.


(i) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:


(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related


19
201879690 v8

--------------------------------------------------------------------------------





transactions the primary purpose of which is to obtain financing for the Company
through the issuance of equity securities, or (C) solely because the level of
Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;


(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;


(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or


(iv)individuals who, on the Adoption Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.


Notwithstanding the foregoing definition or any other provision of this Plan,
the term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and the definition of Change in Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply.


20
201879690 v8

--------------------------------------------------------------------------------





(j)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.


(k)“Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(c).


(l)“Common Stock” means the common stock of the Company.


(m)“Company” means Regulus Therapeutics Inc., a Delaware corporation.


(n)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.


(o)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee, Consultant or Director or a
change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or an Affiliate, will not terminate a Participant’s Continuous
Service ; provided, however, that if the Entity for which a Participant is
rendering services ceases to qualify as an Affiliate, as determined by the
Board, in its sole discretion, such Participant’s Continuous Service will be
considered to have terminated on the date such Entity ceases to qualify as an
Affiliate. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service will be considered interrupted in the case of (i) any leave
of absence approved by the Board or chief executive officer, including sick
leave, military leave or any other personal leave, or (ii) transfers between the
Company, an Affiliate, or their successors. Notwithstanding the foregoing, a
leave of absence will be treated as Continuous Service for purposes of vesting
in an Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.


(p)“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:


(i)a sale or other disposition of all or substantially all, as determined by the
Board, in its sole discretion, of the consolidated assets of the Company and its
Subsidiaries;


(ii)a sale or other disposition of at least 50% of the outstanding securities of
the Company;


21
201879690 v8

--------------------------------------------------------------------------------





(iii)a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or


(iv)a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.


(q)“Director” means a member of the Board.


(r)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.


(s)“Effective Date” means the effective date of this Plan document, which is the
date of the annual meeting of stockholders of the Company held in 2019, provided
this Plan is approved by the Company’s stockholders at such meeting.


(t)“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, will not
cause a Director to be considered an “Employee” for purposes of the Plan.


(u)“Entity” means a corporation, partnership, limited liability company or other
entity.


(v)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


(w)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” will not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.


(x)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:


22
201879690 v8

--------------------------------------------------------------------------------





(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.


(ii)Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.


(iii)In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.


(y)“Incentive Stock Option” means an option granted pursuant to Section 5 of the
Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.


(z)“Milestone Closing” has the meaning set forth in the Securities Purchase
Agreement between the Company and the purchasers named therein, dated May 3,
2019, a copy of which is attached as Exhibit 10.1 to the Company’s Current
Report on Form 8-K, filed with the SEC on May 9 2019 and available at the
following link:
https://www.sec.gov/Archives/edgar/data/1505512/000119312519143173/d689955dex101.htm.


(aa)“Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.


(ab)“Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.


(ac)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.


(ad)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.




23
201879690 v8

--------------------------------------------------------------------------------





(ae)“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.


(af)“Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.


(ag)“Other Stock Award” means an award based in whole or in part by reference to
the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).


(ah)“Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement will be subject to the
terms and conditions of the Plan.


(ai)“Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.


(aj)“Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.


(ak)“Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).


(al)“Performance Criteria” means the one or more criteria that the Board will
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any one of, or combination of, the following as determined
by the Board: (i) sales; (ii) revenues; (iii) assets; (iv) expenses; (v) market
penetration or expansion; (vi) earnings from operations; (vii) earnings before
or after deduction for all or any portion of interest, taxes, depreciation,
amortization, incentives, service fees or extraordinary or special items,
whether or not on a continuing operations or an aggregate or per share basis;
(viii) net income or net income per common share (basic or diluted); (ix) return
on equity, investment, capital or assets; (x) one or more operating ratios; (xi)
borrowing levels, leverage ratios or credit rating; (xii) market share; (xiii)
capital expenditures; (xiv) cash flow, free cash flow, cash flow return on
investment, or net cash provided by operations; (xv) stock price, dividends or
total stockholder return; (xvi) development of new technologies or products;
(xvii) sales of particular products or services; (xviii) economic value created
or added; (xix) operating margin or profit margin; (xx) customer acquisition or
retention; (xxi) raising or refinancing of capital; (xxii) successful hiring of
key individuals; (xxiii) resolution of significant litigation; (xxiv)
acquisitions and divestitures (in whole or in part); (xxv) joint ventures and
strategic alliances; (xxvi) spin-offs, split-ups and the like; (xxvii)
reorganizations; (xxviii) recapitalizations, restructurings, financings
(issuance of debt or equity) or refinancings; (xxix) strategic business
criteria, consisting of one or more objectives based on the following goals:
achievement of timely development, design


24
201879690 v8

--------------------------------------------------------------------------------





management or enrollment, meeting specified market penetration or value added,
payor acceptance, patient adherence, peer reviewed publications, issuance of new
patents, establishment of or securing of licenses to intellectual property,
product development or introduction (including, without limitation, any clinical
trial accomplishments, regulatory or other filings, approvals or milestones,
discovery of novel products, maintenance of multiple products in pipeline,
product launch or other product development milestones), geographic business
expansion, cost targets, cost reductions or savings, customer satisfaction,
operating efficiency, acquisition or retention, employee satisfaction,
information technology, corporate development (including, without limitation,
licenses, innovation, research or establishment of third party collaborations),
manufacturing or process development, legal compliance or risk reduction, patent
application or issuance goals, or goals relating to acquisitions, divestitures
or other business combinations (in whole or in part), joint ventures or
strategic alliances; and (xxx) any other measures of performance selected by the
Board.


(am)“Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. Unless
specified otherwise by the Board (i) in the Award Agreement at the time the
Award is granted or (ii) in such other document setting forth the Performance
Goals at the time the Performance Goals are established, the Board will
appropriately make adjustments in the method of calculating the attainment of
Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of items that are “unusual” in nature or
occur “infrequently” as determined under generally accepted accounting
principles; (6) to exclude the dilutive effects of acquisitions or joint
ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (9) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
be expensed under generally accepted accounting principles; (11) to exclude the
goodwill and intangible asset impairment charges that are required to be
recorded under generally accepted accounting principles, (12) to exclude the
effect of any other unusual, non-recurring gain or loss or other extraordinary
item and (13) to make other appropriate adjustments selected by the Board. In
addition, the Board retains the discretion to reduce or eliminate the
compensation or economic benefit due upon attainment of Performance Goals and to
define the manner of calculating the Performance Criteria it selects to use for
such Performance Period. Partial achievement of the specified criteria may
result in the payment or vesting corresponding to the degree of achievement as
specified in the Stock Award Agreement or the written terms of a Performance
Cash Award.




25
201879690 v8

--------------------------------------------------------------------------------





(an)“Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.


(ao)“Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).


(ap)“Plan” means this Regulus Therapeutics Inc. 2019 Equity Incentive Plan.


(aq) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).


(ar)“Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.


(as)“Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).


(at)“Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.


(au)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.


(av) “Securities Act” means the Securities Act of 1933, as amended.


(aw)“Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.


(ax)“Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.


(ay)“Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.




26
201879690 v8

--------------------------------------------------------------------------------





(az)“Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.


(ba)“Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.


(bb)“Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Affiliate.


(bc)“Transaction” means a Corporate Transaction or a Change in Control.








27
201879690 v8